Order filed June 15, 2012.




                                           In The

                       Fourteenth Court of Appeals
                                       ____________

                                NO. 14-12-00372-CV
                                  ____________
                                   ___________
                        IN THE INTEREST OF G.T.A, a Child


                       On Appeal from the 315th District Court
                               Harris County, Texas
                         Trial Court Cause No. 2011-42025


                                        ORDER
       No reporter’s record has been filed in this case. The official court reporter for the
Court informed this court that appellant had not made arrangements for payment for the
reporter’s record. On May 3, 2012, the clerk of this court notified appellant that we would
consider and decide those issues that do not require a reporter=s record unless appellant,
within 15 days of notice, provided this court with proof of payment for the record. See
Tex. R. App. P. 37.3(c). Appellant filed no reply.

       Accordingly, we order appellant to file a brief in this appeal within thirty (30) days.
If appellant fails to comply with this order, the court will dismiss the appeal for want of
prosecution. See Tex. R. App. P. 42.3(b).
                                           PER CURIAM